Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 6-10 and 22-25 stand cancelled. Claims 1, 4, 11, 12, 20 and 21 are currently amended. Claims 26-27 are newly added. Claims 1-5, 11-21 and 26-27 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-5, 11-21 and 26-27 are pending. 
The following is an examiner’s statement of reasons for allowance: the innovation that makes claims 1 and 20 allowable is “determine one or more obstacles from the sensor image data, the one or more obstacles corresponding to one or more image objects of the sensor image, associate the sensor image data with the distance information to determine a distance from the depth sensor for each of the one or more obstacles, determine a distance from ground for each of the one or more obstacles based its corresponding image object, compare the distance from ground with a safety height of the vehicle, and trigger a safety operation based on the comparison and the distance from the depth sensor”.
Likewise claims 2-5, 11-19, 21 and 26-27 are allowed because they are dependents of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661